         Case 1:17-cv-03613-JPO Document 67 Filed 09/03/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 SECURITIES AND EXCHANGE
 COMMISSION,
                     Plaintiff,                                     17-CV-3613 (JPO)

                     -v-                                                    ORDER

 JAMES H. IM,
                               Defendant.


J. PAUL OETKEN, District Judge:

       A conference was held in this case on September 3, 2020. This Order confirms the

schedule set during that conference:

   •   A jury trial in this case is scheduled to begin on April 5, 2021, at 9:30 a.m.

   •   The final pretrial conference will be held on March 24, 2021, at 11:00 a.m.

   •   The parties shall file a joint pretrial order by February 5, 2021.

   •   Proposed jury instructions and voir dire questions, and any motions in limine, are due by
       March 5, 2021.

   •   Responses in opposition to any motions in limine are due by March 12, 2021.

   •   Replies in support of any motions in limine, if needed, are due by March 19, 2021.

       SO ORDERED.

Dated: September 3, 2020
       New York, New York

                                              ____________________________________
                                                         J. PAUL OETKEN
                                                     United States District Judge
